Citation Nr: 0201875	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  00-23 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for decreased visual acuity 
due to myopia.


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, denying the veteran's 
claim of entitlement to service connection for decreased 
visual acuity.  The basis of such denial was that the loss of 
visual acuity was a congenital or developmental defect not 
subject to service connection.  The veteran entered a notice 
of disagreement in September 2000 and perfected his appeal by 
submission of a VA Form 9, Appeal to the Board of Veterans' 
Appeals, in October 2000, wherein he requested a hearing 
before the Board, sitting at the RO.  The RO by its letter of 
February 2001 acknowledged the veteran's request for a travel 
board hearing, and in March 2001 correspondence, the veteran 
declined to accept a video hearing in lieu of a hearing 
before the Board at the RO.  

Received by the RO in July 2001 was correspondence from the 
veteran in which he noted that he had relocated to the 
Washington, DC area.  As a result, he therein requested a 
transfer of his claims folder to the RO in Washington, DC.  
In addition, the veteran therein modified his prior hearing 
request by seeking a hearing before the Board in Washington, 
DC, as opposed to one before the Board at the RO.  The 
veteran was thereafter afforded a hearing before the Board in 
Washington, DC, in October 2001, at which time he submitted 
additional documentary evidence, along with a waiver of 
initial RO consideration of such evidence.  At the October 
2001 hearing, the veteran limited the issue on appeal to that 
of entitlement to service connection for decreased visual 
acuity caused by myopia. 


FINDINGS OF FACT

1.  The veteran has decreased visual acuity due to myopia, a 
refractive error of the eye that is not a disease or injury 
for which VA compensation is payable.

2.  While it is shown that the veteran's myopia was 
progressive in service, there is not demonstrated to be an 
associated uncorrectable impairment of visual acuity.

3.  No in-service increase in severity of the veteran's pre-
existing myopia is shown by competent medical evidence to 
have been the result of superimposed disease or injury.


CONCLUSION OF LAW

Decreased visual acuity due to myopia was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 4.9 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


As set forth above, the RO initially denied the veteran's 
claim in March 2000 on the basis that decreased visual acuity 
is a congenital or developmental defect that was unrelated to 
military service and not subject to service connection.  The 
statement of the case furnished to the veteran in October 
2000 reflected that determination.  In its supplemental 
statement of the case of February 2001, the RO found that the 
veteran's decreased visual acuity had existed prior to 
service and did not undergo a permanent worsening as a result 
of service.  Also, the RO concluded that an in-service eye 
injury in 1977 did not result in the incurrence or 
aggravation of a chronic eye disability.

At the October 2001 hearing before the Board, the veteran 
limited the issue on appeal to that of entitlement to service 
connection for decreased visual acuity caused by myopia.  The 
basis of such claim, it was noted, was that his myopia was 
aggravated by close, administrative work he had performed for 
many years while on active duty and by an in-service injury.

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal, which the RO 
failed to consider.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

As the veteran's claim herein at issue was pending when the 
aforementioned changes to the law and regulations were made 
effective, he is entitled to consideration of his claim under 
the version of the law or regulation most favorable to him.  
Karnas, supra.  The Board has considered both the old and new 
legal authority pertaining to the VA's duty to assist and 
finds that the VCAA is more favorable to the veteran as it 
provides additional protections, and it will therefore be 
applied in this case.  Karnas, supra.

Under the applicable changes in the law and regulations, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  While 
it is indicated that the veteran was not specifically made 
aware of the VCAA in the supplemental statement of the case 
of February 2001, he was duly notified by such document and 
through prior actions of the RO of the requirements for his 
claim for service connection for decreased visual acuity due 
to myopia.  Based thereon, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed regarding the claim herein under 
consideration.  Also, it is noted that VA has a duty under 
the VCAA to assist the veteran in obtaining evidence 
necessary to substantiate his claim; however, in light of the 
nature of the claimed disability, as well as the absence of a 
showing of uncorrectable visual acuity or evidence of a 
superimposed disease or injury that aggravated the veteran's 
myopia, there is no reasonable basis for additional 
development either from a procedural or evidentiary 
standpoint.  It is noted that the veteran has not referenced 
any missing or other evidence that might aid him or may 
otherwise affect the outcome of the question now before the 
Board.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

In view of the foregoing, no possibility of prejudice to the 
veteran is found were the Board to proceed to adjudicate the 
merits of the issue now on appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

Factual Background

The veteran's Department of Defense Form 214, Certificate of 
Release or Discharge from Active Duty, indicates that the 
veteran's military duties included those associated with 
positions of Inspector General, Academic Program Manager, 
Information Management, Instructor in Information Management, 
and others.

On the occasion of the veteran's examination at the time of 
his entrance onto active duty in November 1968, distant 
visual acuity was 20/200 on the right and 20/80 on the left, 
each correctable to 20/20.  Near vision was 20/50 on the 
right and 20/30 on the left, each correctable to 20/20.  The 
diagnosis was of defective visual acuity, corrected.  It was 
noted at that time that the veteran had worn glasses since 
the age of six years.  

Service medical records indicate that the veteran was struck 
with a paddle ball about the left eye in June 1970.  
Examination showed the left eye to be negative; with there 
being edema and an abrasion about the right eye.  In January 
1973, medical treatment was received when he was scratched 
near the right eye while playing basketball.  A vision 
examination in June 1974 showed that visual acuity was 
correctable to 20/20 for both near and far vision of both 
eyes.  In May 1977, he was seen with a complaint of having 
spilled shampoo in his left eye while showering, apparently 
when his contact lenses were in his eyes.  Slit lamp 
examination showed diffuse corneal edema.  Conservative 
measures of treatment were recommended.

The veteran was next seen in October 1977 complaining of 
reduced wearing time for use of his contact lenses.  A 
history of an eye burn in May 1977 with after shave was 
noted, followed by decreased wearing time of his contact 
lenses.  It was also reported that, after the affected lens 
was reshaped, there was no problem until three weeks prior to 
the above-noted October 1977 occasion, when he was forced to 
reduce his use of contacts to five hours daily.  He was 
referred for an ophthalmological examination and the only 
abnormality shown thereon was that of a clear area inferiorly 
over the left eye with respect to the fluorescin pattern of 
tears.  

In July 1978, medical assistance was sought for complaints of 
eye pain with fatigue and a reduction of time wearing contact 
lenses.  The assessment was of chronic eye pain and 
irritation.  Slit lamp examination during an ophthalmologic 
consultation that followed was negative except for a 
pinguecula.  The assessments were of simple myopia on 
refraction, PMMA (polymethyl methacrylate) induced corneal 
changes of the right eye, and questionable fit of contact 
lenses of both eyes.  Additional contact lenses were 
thereafter prescribed.  

On optometric examination in September 1997, unaided vision 
was 20/400 bilaterally, for distance, and 20/60 for near; 
each eye was correctable to 20/20, subjectively.  In June 
1999, following contact lens problems, the veteran's visual 
acuity was found to be correctable to 20/20 for distant 
vision of the right eye and 20/25 -3 for the left eye.  For 
both eyes, corrected visual acuity was 20/20.  

Received by the RO in October 1999 was the veteran's 
application for VA compensation, wherein he claimed 
entitlement to service connection for deteriorating vision, 
and, as stated above, such issue was limited to decreased 
visual acuity due to myopia at the time of the Board hearing 
conducted in December 2001.

In connection with the aforementioned claim, the veteran was 
afforded a VA eye examination in January 2001.  At that time, 
he reported that he entered onto active duty wearing contact 
lenses, that his unaided vision was 20/200 on the right and 
20/80 on the left at the time of service entrance, and that 
his distant vision was substantially worse upon his discharge 
from military service.  Also noted was an incident in 1977 
when shampoo or after shave lotion made contact with his 
contact lens, thereby causing an eye burn.  Some corneal 
swelling and eye irritation immediately followed, and 
subsequent to that, the veteran developed contact lens 
intolerance, for which he was refitted with new lenses.

Clinical evaluation in January 2001 showed that uncorrected 
visual acuity of the right eye was less that 20/200 for near 
and 20/600 at 16 feet, equivalent to approximately 20/800, 
for far.  Uncorrected visual acuity of the left eye was 20/20 
for near and approximately 20/600 at eight feet, equivalent 
to about 20/700, for far.  Both eyes were correctable to 
20/20 for both near and far.  Slit lamp examination disclosed 
some corneal endothelial changes with pigmentation on the 
endothelium of the right cornea.  There was pinguecula 
indicating exposure to ultraviolet radiation and there were 
also wide suture opacities, recognized to be congenital 
defects, as well as some early cortical cataract formation.  
There were also noted to be several corneal abrasions of both 
eyes, probably from his hand removing the contact lenses or 
similar to what one finds in removing a contact.  Dilated 
fundus examination showed some minor lens opacities and 
vitreous floaters.  In the right eye, there was a line of 
pigmentation at approximately six o'clock BIO ophthalmoscope, 
indicating that he may have had some trauma to the eye at 
some point in his life.  

Based on the findings noted, the examiner offered diagnoses 
of corneal abrasions, probably related to use of contact 
lenses; presbyopia; and myopia.  In the examiner's opinion, 
the veteran's increase in myopia was, from all indications, 
associated with his wearing of contact lenses and the normal 
aging process, rather than extensive near work claimed by the 
veteran.  It was further noted that all three were capable of 
causing an increase in myopia, but based on the veteran's 
history, the examiner opined that the use of contact lenses 
was the cause of most of the damage.  The remaining damage 
was most likely the result of the aging process, and to the 
extent that it played any role at all was the natural factor 
of extensive close work.

Testimony was furnished by the veteran at the Board hearing 
in December 2001 as to a rapid increase in his myopia during 
service that he attributed to 30 years of doing close work 
and, alternatively, to an eye injury in 1977 when shampoo or 
after shave lotion made contact with the contact lens in his 
left eye.  No other in-service injury to either eye was 
reported.  No post-service eye-related treatment was set 
forth.  Allegations were raised as to the accuracy of the 
opinions voiced by the examiner who performed the VA 
examination of January 2001.  A transcript of such hearing is 
of record.

Legal Analysis

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Under the provisions of 38 C.F.R. §§ 3.303(c), 4.9, 
refractive error of the eye is not a disease or injury with 
the meaning of applicable legislation providing VA 
compensation benefits.  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  According to the VA's Adjudication Procedure 
Manual M21-1, Part VI, 11.07(b), as in effect both prior to 
and on August 26, 1996, defects of form or structure of the 
eye of congenital or developmental origin, such as myopia 
(other than malignant or pernicious) will not, in themselves, 
be regarded as disabilities and may not be service connected 
on the basis of incurrence or natural progress during 
service.  The Manual further provides that there is long 
established policy permitting a grant of service connection 
with such unusual developments as choroidal degeneration, 
retinal hemorrhage or detachment, or rapid increase in myopia 
producing an uncorrectable impairment of vision; only under 
such unusual circumstances, with uncorrectable residuals, may 
refractive error be considered service connected.  
Adjudication Procedure Manual M21-1, Part VI, 11.07(b)(1).  
Also, there is for consideration the effects of superimposed 
disease or injury in determining whether a pre-existing 
entity was aggravated.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 
(1990).  

In this instance, there is no question that the veteran's 
myopia is a refractive error for which VA compensation may 
not be paid in all but the most limited circumstances.  There 
is in this matter evidence of a progressive change in the 
veteran's myopia during his extended period of military 
service, as indicated by a comparison of the measurement of 
distant visual acuity at the time of service entrance with 
the measurement at or about the time of his discharge from 
service.  That alone, however, is insufficient.  
Specifically, under the applicable M21-1 provision cited 
above, there must be shown to be an uncorrectable impairment 
of vision in association with rapidly progressive myopia, and 
in this instance, the only post-service evidence on file is 
that of a VA eye examination in January 2001 unequivocally 
demonstrating that the veteran's visual acuity was 
correctable to the normal rate of 20/20, bilaterally.  Hence, 
neither existing laws and regulations, nor the pertinent 
provisions of M21-1, provide a basis for a grant of service 
connection for the veteran's decreased visual acuity due to 
myopia.

Regarding the veteran's claim that he sustained an in-service 
injury in May 1977 that aggravated his pre-existing myopia, 
it is noted that, while congenital or developmental defects 
may not be service connected because they are not diseases or 
injuries under the law, many such defects may be subject to 
superimposed disease or injury.  VAOPGCPREC 82-90.  If, 
during an individual's military service, superimposed disease 
or injury does occur, service connection may indeed be 
warranted for the resultant disability.  Id.  

Here, service medical records reference an incident occurring 
in May 1977 in which the veteran sustained an eye burn after 
having permitted shampoo or after shave lotion to contact the 
contact lens in his left eye.  That the eye injury of May 
1977 occurred is not in doubt.  What is missing, however, is 
competent medical evidence that the May 1977 eye injury led 
to an increase of the veteran's pre-existing myopia, such as 
might constitute aggravation.  Service medical records show 
that the veteran was seen by medical professionals 
immediately following the May 1977 incident, following which 
he reduced the number of hours he wore his contact lenses for 
a period of time and had one of his lenses reshaped.  The 
history reported by the veteran when next seen in October 
1977 was that he had been problem-free from an eye standpoint 
following the reshaping of his contact lens until three weeks 
prior to the date in October 1977 when medical treatment was 
sought.  Nowhere in service medical records is it shown that 
the May 1977 injury to the veteran's eye in any way caused 
his myopia to increase in severity.  

Moreover, the record developed post-service likewise fails to 
present medical findings or opinion from a medical 
professional to the effect that the eye injury of May 1977 
led to an increased level of severity of the veteran's 
myopia.  The only pertinent medical evidence developed post-
service consists of the report of the VA examiner in January 
2001 in which he attributed the increase in the veteran's 
myopia to various other events, none of which involved the 
May 1977 injury.  In that regard, the examining physician 
referenced the veteran's wearing of contact lenses and the 
aging process as the two most likely causes of the veteran's 
increased myopia, although he conceded that extensive close 
work performed by the veteran during service may have had an 
impact.  While the extensive near work is alleged by the 
veteran to have been an aggravating factor, it cannot 
reasonably be viewed as a superimposed disease or injury 
pursuant to the above-cited General Counsel opinion, such as 
would permit the Board to service connect the veteran's 
myopia on the basis of aggravation.

It likewise is noteworthy that the record does not indicate 
that the veteran is in possession of the requisite medical 
knowledge or training as to render his opinions as to the 
aggravation of his visual defect competent medical evidence.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, the undersigned finds that there is not an 
approximate balance of the positive and negative evidence 
presented as to the issue of the service aggravation of 
decreased visual acuity due to myopia, and, as such, denial 
of the benefit sought is in order.  


ORDER

Service connection for decreased visual acuity due to myopia 
is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

